Title: John Quincy Adams to Cotton Tufts, 9 December 1787
From: Adams, John Quincy
To: Tufts, Cotton


        
          Newbury-Port. December 9th: 1787.
          Dear Sir.
        
        If it should be convenient to you, I would be obliged to you for a supply of money. I endeavour to avoid all expences, but such as are really necessary; yet I am not only exhausted, but somewhat in debt.— I can scarcely tell how the money goes, but I have an account of all my expences, which assures me that none has been lost.
        Your brother informs me that it will be more convenient for him to take an order for what I am indebted to him, and therefore I have not paid him. He has also some money for you, which he has offered me, and if I should take it the amount of the order will, I imagine be about £.7.
        I am not in immediate want of a supply from you, especially if I should take the additional sum from your brother. but for the sake of having money at hand, I should be glad to receive it as soon as you can make it perfectly convenient to send.
        Respectfully your’s
        J. Q. Adams.
      